Citation Nr: 1404105	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-09 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim for service connection for an acquired psychiatric disability, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1965 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's request to reopen his claim of service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  A notice of disagreement was received in March 2009, a statement of the case was issued in January 2010, and a substantive appeal was received in February 2010.

The Veteran was scheduled to present testimony at a local VA office before a Veterans Law Judge in December 2013 but failed to report to the hearing.  As the record does not contain further explanation as to why the Veteran failed to report, or a request to reschedule the hearing, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2013).  


FINDINGS OF FACT

1.  By rating decision in January 2004, the RO denied the Veteran's request  to reopen the claim of entitlement to service connection for PTSD; although the Veteran filed a notice of disagreement and included additional evidence, the Veteran withdrew his claim in February 2005.

2.  In August 2008, the Veteran requested that his claim of entitlement to service connection for PTSD be reopened.

3.  All of the evidence submitted since the January 2004 RO rating decision is either cumulative and redundant of evidence already in the claims folder or does not relate to an unestablished fact necessary to substantiate the claim.



CONCLUSIONS OF LAW

1.  The January 2004 RO rating decision is final.   38 U.S.C.A. § 7105 (West 2002)..

2.  New and material evidence has not been received to reopen the claim for service connection for an acquired psychiatric disability, to include PTSD.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

In 2006, the U.S. Court of Appeals for Veterans Claims (Court) issued a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), which addressed notice requirements specific to new and material claims.  Essentially, under Kent, the Veteran must be apprised as to the requirements both of the underlying service connection claim, as well as the definitions of new and material evidence.  Kent further requires that the notice inform the veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim. 

The September 2008 notice letter informed the Veteran of the basis of the prior final denial and the specific evidence needed to reopen his claim.  It advised the Veteran of the applicable laws and regulations and the general information and evidence necessary to reopen his service connection claim.  Kent, 20 Vet. App. at 1.  The Board believes that the September 2008 notice constituted adequate notice to the Veteran under the circumstances of this case: it explained the need to submit new and material evidence with direct reference to the basis of the prior final denial in this case.  Accordingly, the notification complied with the specificity requirements of Kent.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Duty to Assist

VA has assisted the Veteran in obtaining evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the claims file; the Veteran has not contended otherwise.

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all the evidence in the Veteran's claims file and Virtual VA record and VBMS (VA's electronic database storage).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Petition to Reopen Claim with the Submission of New and Material Evidence

The Veteran filed his original claim seeking entitlement to service connection for schizoaffective disorder in February 1992.  His claim was eventually expanded to include entitlement to service connection for PTSD, and, as stated above, has been expanded further to include entitlement to service connection for an acquired psychiatric disorder.  The Veteran has subsequently made multiple petitions to reopen the claim of entitlement to service connection for PTSD.  

Among these petitions, the most recent petition prior to the petition currently on appeal was denied by the RO in January 2004 on the basis that no new and material evidence had been submitted to reopen the matter.  The Veteran submitted additional evidence when he filed his notice of disagreement prior to the expiration of the appeal period.  As set forth in 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  The Veteran subsequently withdrew his claim for service connection for PTSD via correspondence dated February 2005.  See 38 C.F.R. § 20.204.  Consequently, the January 2004 rating decision became final.  38 U.S.C.A. § 7105.

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured. 38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competency of witness). 

If the evidence is insufficient to reopen the claim, the Board's analysis must cease.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

The record indicates that, in its April 1994 decision, the Board denied service connection for PTSD on the basis that there was no credible supporting evidence that the claimed in-service stressor occurred.  See generally 38 C.F.R. § 3.304(f). 

The Veteran's PTSD reportedly arose from a hurricane experience aboard the U.S.S. Luce when he sought shelter in a small boat for two (or three) days and nights with strong winds and tides.  The Veteran also claimed that his PTSD stems from witnessing a man who was bleeding all over due to a severe head injury. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Additionally, the Board notes that 38 C.F.R. § 3.304(f) has been amended.  The result is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  However, the Veteran's alleged stressor as presented in his communications with VA in this case are not directly related to combat or "fear of hostile or terrorist" activity as contemplated by this regulation.  Accordingly, credible supporting evidence of the claimed in-service stressor is required.

The Board concedes that the vessel on which the Veteran served was at sea during a hurricane.  The Board notes, however, that the vessel's deck logs show that the vessel was on a hurricane avoidance maneuver designed to avoid the hurricane, not sail through it.  This was noted in prior decisions.

The Board also acknowledges the Veteran's statements that his in-service stressor was not the hurricane itself, but was having to seek shelter in a small boat for two (or three) days and nights with strong winds and tides after being locked out of the vessel's compartments.   The Board stresses to the Veteran that, by regulation, his unsupported assertions of having to seek shelter in a small boat is not sufficient to establish the occurrence of such event.  In other words, by law, the alleged in-service stressor must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement for "credible supporting evidence" means that "the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

The evidence of record at the time of the most recent prior final denial in January 2004 included service treatment records; service personnel records; post-service private and VA treatment records; VA examination reports; Social Security Administration records; statements from the Veteran, his wife, his treating physician, and his sister-in-law; correspondence to and from congressmen and the VA regarding the Veteran's claims; deck logs from the U.S.S. Luce and multiple other Navy vessels; correspondence from the Environmental Support Group verifying that the U.S.S. Luce got underway to avoid the hurricane but stating that it was unable to verify that an injured seaman was transferred to another ship during that period; newspaper articles regarding the hurricane; meteorological history reports from the National Oceanic and Atmospheric Administration regarding the hurricane; hurricane tracking maps; and reports on the different scales used to measure hurricanes.

Based on the above evidence, the RO's January 2004 rating decision determined that although the new evidence showed a diagnosis of PTSD, there continued to be no credible evidence of a verified stressor.  The RO's January 2004 rating decision found no new and material evidence to reopen the claim, similar to the earlier denials of petitions to reopen.

The evidence associated with the claims folder subsequent to the January 2004 RO rating decision features additional deck logs from other Navy vessels, subsequent post-service private treatment records, additional statements from the Veteran, and a private psychiatric examination.  Although the new evidence reports and confirms that several Navy ships sailed during a hurricane and that the Veteran has a diagnosis of PTSD, the new evidence contains no credible evidence of a verified stressor to support the Veteran's assertions that he was stranded outside his vessel and had to seek shelter for a number of days in a small boat. 

The evidence of record at the time of the prior final denial already showed that the Veteran was aboard a vessel that was attempting to avoid the hurricane and that the Veteran has since been diagnosed with PTSD.  The basis of the prior final denial was the lack of credible evidence of a verified stressor.  The new evidence re-confirms the already established fact that the Veteran had PTSD, which he alleges was caused by environmental conditions he experienced aboard the vessel.   The new evidence does not relate to an unestablished fact necessary to substantiate the claim; it does not provide any credible evidence of a verified stressor.  The Veteran's testimony alone cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio, 9 Vet. App. at 163.

The Board is unable to otherwise find that any new items of evidence received since January 2004 are new and material.  The material evidence is duplicative of evidence already of record, and the new evidence is not materially pertinent to the basis of the prior final denial.  The pertinent new evidence simply shows subsequent treatment and diagnoses for PTSD; the fact that the Veteran has PTSD was already shown at the time of the prior final decision.

Overall, the Board finds that the new evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service compensation for PTSD.  The new evidence does not contain any official service records or other credible evidence to support the Veteran's assertions that he was stranded outside his vessel during a hurricane and had to seek shelter in a small boat for two (or three) days.   For these reasons, the Board concludes that the Veteran has not presented new and material evidence to reopen his claim.  Accordingly, the appeal is denied as to this issue.  See 38 U.S.C.A. § 5108.  


ORDER

New and material evidence has not been received to reopen the claim for service connection for PTSD.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


